Citation Nr: 0739377	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-31 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gastritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to October 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO) that denied the veteran's claim of entitlement to 
service connection for gastritis.  

Entitlement to service connection for a duodenal ulcer was 
denied by the Board in a July 2002 decision.  In that 
decision, the Board did not consider the issue of entitlement 
to service connection for gastritis per se.  Accordingly, the 
current claim for service connection is appropriately viewed 
as a new claim, rather than as a claim to reopen a prior 
final decision.  Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996). (Where a prior claim for service connection has 
been denied, and a current claim contains a different 
diagnosis - even one producing the same symptoms in the same 
anatomic system - a new decision on the merits is required.).  


FINDINGS OF FACT

Gastritis was not shown in service or for many years 
thereafter, and any current gastritis is unrelated to service 
or a disease or injury of service origin.


CONCLUSION OF LAW

Gastritis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant post-initial-adjudication 
notice by letters dated in April 2004, August 2004, and March 
2006.  The notification substantially complied with all the 
requirements of Dingess v. Nicholson, as well as with the 
requirements set out in Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claims and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claims.  

Given that the foregoing notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  Regardless, if there was such a procedural 
defect, it has been cured without prejudice to the veteran 
because the veteran's claim was subsequently adjudicated by 
the RO (see the January 2007 and June 2007 supplemental 
statements of the case), and because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  That is, he had the opportunity to submit 
additional argument and evidence.  See for example the 
statements and supporting documentation from the veteran 
received in October 2004, as well as the statements submitted 
by the veteran's representative in June 2007 and October 
2007.  VA has obtained the service medical records, VA and 
private post-service medical records, assisted the veteran in 
obtaining evidence, and afforded the veteran the opportunity 
to give testimony before the Board.  

The veteran was not provided with an examination for the 
purpose of obtaining an opinion regarding the origin of the 
disability under consideration.  The Board specifically 
declines to undertake further development to provide a 
medical examination to obtain a medical opinion with respect 
to this claim because there is no evidence of treatment for 
the claimed disorders for decades following service, and no 
competent evidence that even suggests that there is a 
relationship between service and the claimed disability.  
Thus, while there may be a current diagnosis for the claimed 
disability, there is no indication that it is related to 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
In view of the absence of evidence of a chronic disability in 
service and any nexus statements in the post-service 
treatment records, any opinion relating a pertinent 
disability to service would be speculative.  Service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).

All known and available records relevant to the issue on 
appeal has been obtained and associated with the veteran's 
claims file.  VA does not have the resources, and is under no 
duty to perform a fishing expedition for putative evidence 
based upon unsupported allegations.  VA has substantially 
complied with the notice and assistance requirements and the 
veteran is not prejudiced by a decision on the claim at this 
time.

The Veteran's Contentions

The veteran alleges that he currently has gastritis and that 
it is related to the stomach problems that were documented in 
his service medical records.  He argues that he continued to 
have gastrointestinal problems immediately after service and 
that these problems have resulted in his current gastritis.  

Principles of Service Connection

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active military, naval or air service or, if preexisting 
active service, was aggravated therein.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The veteran's service medical records reflect that his 
abdomen and gastrointestinal (GI) system were clinically 
evaluated as normal on his July 1956 induction examination.  
It was noted that in December 1956 the veteran almost passed 
out in shot line, and reported that he had had an upset 
stomach for 3 days.  Impression was anxiety.  In May 1957, 
strain of both inguinal ligaments was diagnosed.  The veteran 
was subsequently treated for pain in both lateral aspects of 
the mid-abdomen in August 1957 following a truck ride.  No 
tenderness or abnormality of the abdomen was found.  In 
September 1957, he was treated for indigestion.  On his 
October 1957 separation examination, the veteran's abdomen 
and GI system were clinically evaluated as normal.  Moreover, 
the veteran indicated on his concurrent Report of Medical 
History that he had not experienced frequent indigestion nor 
stomach, liver, or intestinal trouble.

Various post-service medical records are on file which cover 
a period from 1958 to 2007.

The veteran's digestive system was clinically evaluated as 
normal in a February 1958 VA medical examination.

Private hospitalization records from February 1973 note, in 
pertinent part, that the veteran had a long-standing stomach 
or upper GI condition.  These records also note that he was 
on a peptic ulcer diet.  Following hospitalization, the 
pertinent diagnosis was gastritis.  

Medical records subsequent to February 1973 show, among other 
things, the diagnosis of gastritis on various occasions.

Hospitalization records dated in August 1979 note that the 
veteran sought treatment for a "terrible stomach ache."  
Further, the veteran reported that 1972 was the first time he 
was aware that he had any ulcers, and he was treated at that 
time with medication.  He also indicated that he had a 
stomach operation in 1972 because of his ulcers.  It was 
noted that he had a gastrectomy, and that he did not have any 
further problems with his stomach until 3 to 4 weeks earlier. 
I t was also noted that he had an appendectomy in 1965.  An 
upper GI series conducted in August 1979 revealed a large 
central duodenal ulcer.  However, when re-examined one month 
later in September 1979, it was found to be 95 percent healed 
and only pinpoint in size; he still had an ulcer, but it was 
tiny.

At a June 1992 VA general medical examination, the veteran 
reported, in part, that he had had episodes of right upper 
quadrant pain lasting for 2 to 3 weeks at a time since 
serving in Korea.  He reported that he was told he had a 
duodenal ulcer, and described his treatment therefor.  
Following examination, the examiner stated that the veteran 
probably had a persistent low grade active peptic ulcer 
disease in spite of the negative findings.

At a June 2001 personal hearing that was conducted pursuant 
to the veteran's claim for service connection for duodenal 
ulcers, the veteran testified that he had had no stomach 
problems prior to service, that he developed stomach problems 
in 1956 while on active duty, and described these problems.  
He testified that he sought treatment from private doctors 
beginning sometime in 1960, but that these individuals were 
now deceased, and he did not think any of their records were 
available.  He testified that he had attempted to obtain 
these records, without success.  In addition, he described 
his current stomach problems.  Further, he testified that 
there was a period during service where he urinated blood, 
and contended that this showed he had had a bleeding ulcer.  
However, he indicated that he was first diagnosed with an 
ulcer sometime between 1960 and 1965.

In a June 2002 private treatment report, the pertinent 
assessment included gastritis.  

At a June 2006 VA general medical examination, the veteran 
reported, in part, that he had peptic ulcer disease with 
hemorrhage in 1957 and 1958, and that he has never had any 
surgery for this.  He indicated that he is on Tagamet and 
that he now has only symptoms of some indigestion with no 
nausea, vomiting, abdominal pain, or evidence of intestinal 
bleeding.  Following examination, the pertinent impression 
was peptic ulcer disease chronic with past history of 
bleeding, minimal current symptoms and minimal disability.  

As noted above, the veteran was evaluated for a complaint of 
indigestion in service but, after treatment, he experienced 
no further problems.  The service medical records do not show 
a diagnosis of a chronic gastrointestinal disability, 
including gastritis.  Further, there is no indication of the 
presence of a gastrointestinal disorder in the veteran's 
separation examination.  Post-service, the veteran's 
digestive system was clinically evaluated as normal on a 
February 1958 VA medical examination.  

The earliest post-service documentation in the claims file of 
any gastrointestinal disorder, including gastritis at issue, 
is in 1973, some 15 years following separation from active 
service.  Although the reports of the June 1992 and June 2006 
VA examinations list a history of a gastric disorder 
contemporaneous with the veteran's period of service without 
comment from the transcriber, there is no indication that 
these statements were anything more than a transcription of 
the history provided by the veteran, the accuracy of which is 
clearly belied by the service medical records, the discharge 
examination report, and a normal 1958 VA gastrointestinal 
examination report.  Thus, these statements of history 
without independent medical evidence add no probative value 
to the question of the origin of the veteran's current 
gastritis.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].

The veteran clearly believes that he has gastritis which is 
directly related to his experiences in service.  He has also 
provided statements from his spouse supporting this 
allegation.  They have not been shown, however, to possess 
the medical background required to provide a competent 
medical opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay medical opinions 
without any supporting medical authority are not probative 
evidence of the existence of a disease or its etiology.  
Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  

The fact that there was no evidence of chronic gastritis in 
service or upon separation from service and that the first 
reported post-service medical documentation of such a 
disorder was approximately 15 years after service weighs 
heavily against the claim.  

Given the absence of any evidence of chronic gastritis in 
service or for over 15 years following separation from 
service, and in the absence of any competent evidence that 
the claimed gastritis is related to an in-service injury or 
disease, the preponderance of the evidence is against the 
claim for service connection; there is no doubt to be 
resolved; and service connection for gastritis is not 
warranted.


ORDER

Entitlement to service connection for gastritis is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


